      Case 1:18-cv-02339-CCC-CA Document 11 Filed 12/29/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FILOMENO FRANCO,                           :   CIVIL ACTION NO. 1:18-CV-2339
                                           :
                     Petitioner            :   (Judge Conner)
                                           :
                v.                         :
                                           :
WARDEN BRADLEY,                            :
                                           :
                     Respondent            :

                                  MEMORANDUM

      Presently before the court is a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 (Doc. 1), filed by petitioner Filomeno Franco (“Franco”), a federal

inmate confined at the United States Penitentiary, Canaan, Pennsylvania. Franco

challenges the validity of his conviction for attempted escape in the United States

District Court for the Western District of Texas. Franco also asserts that the

Bureau of Prisons (“BOP”) improperly added three public safety factor points to his

custody classification score. For the reasons set forth below, the court will dismiss

the petition.

I.    Factual & Procedural Background

      On October 28, 2009, Franco was charged in an indictment with two separate

counts of attempted escape from the Odessa Detention Center, where Franco was

serving sentences imposed in the United States District Court for the Western

District of Texas for convictions of cocaine distribution and bribery of a public

official. United States v. Franco, No. 7:09-cr-284, Doc. 1, Indictment (W.D. Tex.).

On January 14, 2010, a jury convicted Franco of one count of attempted escape from
      Case 1:18-cv-02339-CCC-CA Document 11 Filed 12/29/20 Page 2 of 6




the Odessa Detention Center, in violation of 18 U.S.C. § 751(a). Id. at Doc. 33, Jury

Verdict. On March 30, 2010, Franco was sentenced to fifty-seven (57) months’

imprisonment and three (3) years of supervised release. Id. at Doc. 42. Franco filed

an appeal to the Fifth Circuit Court of Appeals. United States v. Franco, No. 10-

50320 (5th Cir.). On June 22, 2011, the Fifth Circuit affirmed the conviction and

sentence, and rejected Franco’s claim that the government failed to present any

evidence to sustain the conviction. United States v. Franco, 430 F. App’x 299 (5th

Cir. 2011).

       On June 20, 2012, Franco filed a motion to vacate sentence under 28 U.S.C. §

2255, arguing that trial counsel was ineffective by failing to investigate or call

defense witnesses. United States v. Franco, No. 7:09-cr-284, Doc. 70, Motion to

Vacate under 28 U.S.C. § 2255. On July 24, 2013, the sentencing court denied the

motion to vacate sentence. Franco v. United States, 2013 WL 12231373 (W.D. Tex.

Jul. 24, 2013). Franco filed an appeal to the Fifth Circuit Court of Appeals. United

States v. Franco, No. 7:09-cr-284, Doc. 81, Notice of Appeal. On August 8, 2013, the

sentencing court denied Franco a certificate of appealability. Id. at Doc. 82, Order

Denying Certificate of Appealability. On November 13, 2013, the Fifth Circuit

dismissed Franco’s appeal for failure to comply with the certificate of appealability

requirements and failure to pay the filing fee. Id. at Doc. 88.

       Franco subsequently moved for relief from judgment under Federal Rule of

Civil Procedure 60(a), wherein he sought relief for a clerical error in his judgment.

Id. at Doc. 90, Motion for Relief from Judgment. The sentencing court granted

Franco’s motion for relief from judgment and corrected the judgment to reflect that


                                            2
      Case 1:18-cv-02339-CCC-CA Document 11 Filed 12/29/20 Page 3 of 6




Franco’s conviction under 18 U.S.C. § 751(a) was for attempted escape, and not

escape. Id. at Doc. 91, Order.

      Franco filed the instant federal habeas petition on December 3, 2018. (Doc.

1). For relief, Franco requests that the court vacate his federal conviction and

sentence for attempted escape under 18 U.S.C. § 751(a). (Id. at 8). Respondent filed

a response seeking dismissal of the petition. (Doc. 8). No traverse was filed.

Accordingly, this matter is ripe for disposition.

II.   Discussion

      A.     Franco Fails to Meet the Savings Clause of 28 U.S.C. § 2255(e)

      Federal prisoners seeking post-conviction relief from their judgment of

conviction or the sentence imposed are generally required to bring their collateral

challenges pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(e). Section 2255(e)

provides that:

      An application for a writ of habeas corpus in behalf of a prisoner who
      is authorized to apply for relief by motion pursuant to [§ 2255], shall
      not be entertained if it appears that the applicant has failed to apply
      for relief, by motion, to the court which sentenced him, or that such
      court has denied him relief, unless it also appears that the remedy by
      motion is inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e).

      The Court of Appeals for the Third Circuit has observed that “[m]otions

pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal prisoners

can challenge their convictions or sentences that are allegedly in violation of the

Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (citing

Davis v. United States, 417 U.S. 333, 343 (1974)). Section 2255(e) specifically



                                           3
      Case 1:18-cv-02339-CCC-CA Document 11 Filed 12/29/20 Page 4 of 6




prohibits federal courts from entertaining a federal prisoner’s collateral challenge

by an application for habeas corpus unless the court finds that a § 2255 motion is

“inadequate or ineffective.” Okereke, 307 F.3d at 120 (citing In re Dorsainvil, 119

F.3d 245, 251 (3d Cir. 1997)). A § 2255 motion is “inadequate or ineffective,” which

permits a petitioner to pursue a § 2241 petition, “only where the petitioner

demonstrates that some limitation of scope or procedure would prevent a § 2255

proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per

curiam). Importantly, § 2255 “in not inadequate or ineffective merely because the

sentencing court does not grant relief, the one-year statute of limitations has

expired, or the petitioner is unable to meet the stringent gatekeeping requirements

of . . . § 2255.” Id. at 539. “It is the inefficacy of the remedy, not the personal

inability to utilize it, that is determinative.” Id. at 538. However, as recognized in

Dorsainvil, a federal prisoner can pursue relief under § 2241 where a subsequent

statutory interpretation reveals that the prisoner’s conduct is not criminal, to avoid

a complete miscarriage of justice. Dorsainvil, 119 F.3d at 251.

       Franco’s present claims falls within the purview of § 2255 because they

challenge the validity of his conviction and sentence. He presents no reason as to

why the claims raised in the instant petition could not have been presented in a §

2255 motion, or as grounds for a motion to file a second or successive petition. As

such, his claims do not fall within the savings clause, as he has not demonstrated

that an intervening change in the law made his conviction noncriminal and that he

had no prior opportunity to challenge his conviction, and could not satisfy the


                                             4
      Case 1:18-cv-02339-CCC-CA Document 11 Filed 12/29/20 Page 5 of 6




stringent standard for filing a second or successive § 2255 motion. See Dorsainvil,

119 F.3d at 251. In fact, there is no indication that Franco requested permission

from the United States Court of Appeals for the Fifth Circuit to file a second or

successive § 2255 motion, a remedy that remains available to him. Moreover, the

denial of a second or successive petition does not make § 2255 relief inadequate or

ineffective. See Cradle, 290 F.3d at 539 (stating that a petitioner “cannot contend

that § 2255 is inadequate or ineffective to protect him, even if he cannot prevail

under it”); Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (“Critically, § 2255 is

not inadequate or ineffective merely because the petitioner cannot satisfy § 2255’s

timeliness or other gatekeeping requirements.”). Therefore, the petition for writ of

habeas corpus will be dismissed for lack of jurisdiction.

      B.     Claim Not Cognizable in a Federal Habeas Corpus Action

      In the habeas petition, Franco also disputes his custody classification score.

(Doc. 1, at 10, 14). A habeas petition may be brought by a prisoner who seeks to

challenge either the fact or duration of his confinement. Preiser v. Rodriguez, 411

U.S. 45, 494 (1973); Tedford v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “Habeas

relief is clearly quite limited: ‘The underlying purpose of proceedings under the

‘Great Writ’ of habeas corpus has traditionally been to ‘inquire into the legality of

the detention, and the only judicial relief authorized was the discharge of the

prisoner or his admission to bail, and that only if his detention were found to be

unlawful.’’” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers of

Congress and the Court Regarding the Availability and Scope of Review, 114

Harv.L.Rev. 1551, 1553 (2001)). However, when seeking to impose liability due to


                                            5
       Case 1:18-cv-02339-CCC-CA Document 11 Filed 12/29/20 Page 6 of 6




the deprivation of any rights, privileges, or immunities secured by the Constitution

and laws, the appropriate remedy is a civil rights action. See Leamer, 288 F.3d at

540.

       Franco’s claim related to his BOP custody classification does not challenge

the basic fact or duration of his imprisonment. See Levi v. Ebbert, 2009 WL 2169171

at *5-7 (M.D. Pa. July 20, 2009) (claims which pertain to an inmate’s custodial

classification scores are not cognizable in a federal habeas petition), aff’d 353 F.

App’x 681 (3d Cir. 2009); Cohen v. Lappin, 402 F. App’x 674, 676 (3d Cir. 2010)

(petitioner’s challenge to his security designation and custody classification could

not be raised in habeas petition and must be brought in a civil rights complaint).

Because this claim does not affect the duration of Franco’s confinement, it is not

cognizable in a habeas petition. Therefore, the court will dismiss this claim without

prejudice.

III.   Conclusion

       The court will dismiss Franco’s petition (Doc. 1) for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania


Dated:       December 29, 2020
